Citation Nr: 1738038	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  04-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right (major) radius fracture with degenerative arthritis (right wrist arthritis.)

2.  Entitlement to an initial disability rating in excess of 10 percent for intermittent ulnar/median nerve neuropathy of the right (dominant) wrist (right wrist neuropathy).

3.  Entitlement to a disability rating in excess of 60 percent for diabetic neuropathy.

4.  Entitlement to an effective date prior to January 6, 2015 for the award of service-connection for right wrist neuropathy. 

5.  Entitlement to an effective date earlier than April 30, 2012 for the award of service connection for an adjustment disorder.

5.  Whether the severance of service connection for right ear hearing loss was proper.

REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1982.  

The appeal comes, in part, before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part continued a 10 percent disability rating assigned to the service-connected right wrist arthritis.  The Veteran appealed this rating action to the Board. 

In July 2011, the Veteran provided testimony on the issue of entitlement to an increased disability rating in excess of 10 percent for a right wrist arthritis at a hearing before the undersigned Veterans Law Judge at the Detroit, Michigan RO.  A copy of the hearing transcript has been incorporated into the evidence of record.  

In May 2012, the Board, in part, remanded the issue of entitlement to an increased disability rating in excess of 10 percent for the service-connected right wrist arthritis to the Agency of Original Jurisdiction (AOJ) for additional substantive development.  Specifically, to schedule the Veteran for a VA examination to determine the nature and extent of the severity of the orthopedic manifestations of the service-connected right wrist disability and to obtain an opinion as to the etiology of any currently present neurological manifestations.  A VA examination was provided in January 2015.  Thus, the requested development has been accomplished and this matter has returned to the Board for appellate consideration. 

This appeal also stems from January 2015 rating action.  By that rating action, the Evidence Intake Unit in Newnan, Georgia continued a 60 percent disability rating assigned to the service-connected diabetic neuropathy.  The Veteran appealed the 60 percent rating assigned to this disability to the Board. 

Concerning issues numbered two (2) and three (3) on the title page, by a February 2015 rating action, the RO granted service connection for intermittent ulnar/median nerve neuropathy of the right (dominant) wrist; an initial 10 percent rating was assigned effective January 6, 2015--the date of a VA examination report.  The Veteran timely appealed the RO's assignment of an initial 10 percent rating assigned to this disability and the effective date of January 6, 2015 for the award of service connection to the Board. 

Regarding the restoration issue on appeal, by a July 2015 rating action, the RO severed service connection for right ear hearing loss.  The Veteran appealed this determination to the Board. 

With respect to the earlier effective date claim, in a September 2013 rating decision, the RO granted service connection for an adjustment disorder, effective April 30, 2012.  In September 2014, the Veteran submitted a timely notice of disagreement (NOD) with respect to the effective date.  To date, a SOC has not been issued addressing that issue.  Therefore, on remand, the RO should issue a SOC that addresses the issue of entitlement to an effective date earlier than April 30, 2012.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development of the issues on appeal is warranted prior to further appellate review.  

Regarding the claims for increased disability ratings for the service-connected right wrist arthritis and neuropathy, remand is required to obtain adequate VA examinations.  An adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  These requirements are not limited to diagnostic codes involving range of motion and include  disabilities involving painful joints or periarticular pathology.  Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  VA most recently examined these disabilities in January 2015.  These examinations are inadequate for rating purposes, as they did not include range of motion findings in both active and passive motion.  Accordingly, current evaluations are required.

Regarding the claim of entitlement to an effective date earlier than January 5, 2016 for the award of service connection for right wrist neuropathy, the outcome of this claim is intertwined with the outcome of the initial rating claim for this disability.  Therefore, the earlier effective date claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the claim whether the severance of service connection for right ear hearing loss is proper, remand is required to obtain relevant medical records.  Once service connection has been granted, it can be severed only upon evidence establishing that the grant of service connection was "clearly and unmistakably erroneous."  Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such a case is on VA. 38 C.F.R. § 3.105(d).  However, in determining whether severance of service connection was proper, VA must also consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105 (d)).  The regulation specifically allows for a change in medical diagnosis to serve as a basis for severance.  38 C.F.R. § 3.105(d).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is "clearly erroneous."  38 C.F.R. § 3.105(d).  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).  

Here, in a September 2013 rating decision, the RO, in part, proposed a severance of service connection for right ear hearing loss, and in a July 2015 rating decision, the RO effectuated that severance effective January 11, 2010.  In severing service connection, the RO determined that it had committed clear and unmistakable error in a May 2010 rating action when it awarded service connection for a right ear hearing loss disability.  Based on the findings of a March 2010 VA audiometric evaluation of the Veteran, the RO determined that the Veteran did not have a right ear hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2016) and, thus, its award of service connection for right ear hearing loss in May 2010 was clearly and unmistakably erroneous.  The Veteran asserts that the RO improperly severed service connection for right ear hearing loss.  In a September 2015 letter, a private audiologist noted that the Veteran was seen for an audiological evaluation on that date.  The complete results of the audiological evaluation are not of record.  As these results might show that the Veteran has a right ear hearing loss disability for VA compensation purposes, it is relevant to the question of whether the severance of service connection for right ear hearing loss was clearly and unmistakably erroneous.  Daniels, supra.  Therefore, on remand, the RO should attempt to obtain the Veteran's private audiological evaluation results performed on September 3, 2015.  

Regarding claim for an increased evaluation for the Veteran's diabetic neuropathy, remand is required for a current examination.  When a claimant asserts, or the record reflects, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent VA examination was conducted in May 2013.  A private physician filled out a Kidney Conditions Disability Benefits Questionnaire (DBQ) in July 2013.  The physician noted that the Veteran had stage-end secondary diabetic neuropathy for which he took continuous medication, that he had renal dysfunction and that he was not on regular dialysis.  Notably, the physician indicated that the Veteran did not have any signs or symptoms of renal dysfunction (e.g., lethargy, anorexia, or weight loss) and that his creatinine level was 2.2.  Because the private physician did not provide laboratory reading for blood urea nitrogen (BUN) levels--criteria that is essential for an increased 80 percent rating under the rating criteria for rental dysfunction, the Veteran should be afforded an updated VA examination.  

Finally, concerning the claim of entitlement to an effective date earlier than April 30, 2012 for the grant of service connection for an adjustment disorder, a remand is required for issuance of a SOC.  As explained in the Introduction, the Veteran submitted a September 2014 NOD accepted as timely to the September 2013 rating decision.  By that rating action, the RO granted service connection for an adjustment disorder; an initial disability evaluation of 70 percent was assigned, effective April 30, 2012.  To date, a SOC has not been issued addressing the earlier effective date issue. Therefore, on remand, a SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED to the RO for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The RO must attempt to obtain and associate with the claims file the complete results of the Veteran's September 3, 2015 audiological evaluation performed by M. McS, Audiologist at Connect Hearing.  Obtain any necessary authorization from the Veteran. Request that M. McS identify the speech discrimination test utilized during that hearing evaluation, especially insofar as whether it was done using the Maryland CNC Test.  Also, ask that he provide the pure tone threshold findings in numerical form (not just graphical) to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  All efforts to obtain the September 3, 2015 audiological evaluation must be documented in the claims file.
   
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected right wrist orthopedic and neurological disabilities.  The entire claims file must be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   
The examinations must be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the wrist and nerves.  Ranges of motion in active motion and passive motion for bilateral wrists must be conducted.  If the examiners are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 
   
The orthopedic examiner must indicate the presence of any right wrist favorable ankylosis in 20 to 30 degrees dorsiflexion or in any other position, except favorable; or evidence of  unfavorable ankylosis of the right wrist, in any degree of palmar flexion, or with ulnar or radial deviation. 
   
The neurological examiner must also identify the presence of any moderate or severe incomplete or complete paralysis of the median nerve. 

5.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected diabetic neuropathy.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   
The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to diabetic neuropathy.  The examiner must describe all renal, voiding, and urinary dysfunction associated with his service-connected kidney disability.  All indicated studies or tests, including laboratory studies, should be done. 
   
In particular, the examiner must state whether the Veteran's chronic renal insufficiency is productive of persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or requiring regular dialysis; or precluding more than sedentary activity from markedly decreased function of kidney or other organ systems, especially cardiovascular.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
   
7.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than April 30, 2012 for the grant of service connection for an adjustment disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.
   
9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating and severance claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

